Citation Nr: 1219099	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.  

2.  Entitlement to service connection for a heart disease.  

3.  Entitlement to an increased rating for tinea versicolor, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, found that new and material evidence had not been received to reopen claims for service connection for heart disease and hypertension; and denied entitlement to an increased rating for tinea versicolor, evaluated as 30 percent disabling.

The Veteran's claim for service connection for a heart disorder was originally denied in an unappealed November 2002 rating decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2002).  However, as discussed below, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-6 (2004).

In May 2012, the Veteran, through his representative, submitted a waiver of RO consideration of evidence associated with the Virtual VA system following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issues of entitlement to service connection for a heart disorder and to an increased rating for tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for hypertension was denied in an unappealed rating decision in November 2002; no notice of disagreement or evidence was received within one year of that decision.

2.  Evidence received since the November 2002 rating decision is cumulative or redundant of the evidence previously of record, does not pertain to a basis for the prior denial of service connection and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the November 2002 rating decision is not new and material or sufficient to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a December 2006 VCAA letter, the Veteran was told that the claim was previously denied because the evidence did not show that hypertension was incurred in service or was secondary to the service connected diabetes mellitus.  He was given notice of the criteria for reopening the previously denied claim and elements to establish service connection.  VA has therefore substantially fulfilled its specific duties to notify.

In the December 2006 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised in the December 2006 letter to submit all evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the December 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private treatment records.  

The Veteran's representative stated in an April 2012 brief that that the Veteran should be scheduled for a VA examination to determine whether hypertension was caused by the early symptomatology of diabetes that went unchecked for a number of years prior to any diagnosis.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed below, new and material evidence has not been received.  The Veteran was previously provided examinations aimed at considering the Veteran's history and the relationship between the service-connected diabetes and the claimed hypertension.  The results of the examinations were considered at the time of the prior denial.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
 
Reopening

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for hypertension was denied in a November 2002 rating decision on the basis that the evidence did not demonstrate that hypertension was shown in or within one year of service or that it was related to diabetes mellitus.  The Veteran did not submit a notice of disagreement within one year of notice of that decision; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).  In fact, the Veteran specifically chose not to appeal the decision regarding hypertension despite submitting an appeal regarding his skin disability.  

The evidence of record at the time of the November 2002 decision included service treatment records which were negative for any evidence of treatment or diagnosis of hypertension or diabetes.  

A May 1992 private treatment record reports that there was no history of hypertension.  An October 1993 private treatment record indicates that the Veteran had a history of hypertension.  

A September 1998 private treatment record contains a report of early diabetic ketoacidosis due to steroid medication.  It was noted that the Veteran was known to be borderline diabetic, which had been controlled fairly well with diet.  

During a January 1999 VA diabetes examination, the Veteran reported that he developed diabetes mellitus at age 50 and the examiner noted onset at age 49 (around 1998) with symptoms of blurring vision.  The examiner noted that the Veteran had had hypertension for nine years before developing diabetes mellitus.  Diabetes mellitus was not specifically diagnosed on the examination, although a diabetic rash was reported.  

During a January 1999 VA heart examination, the onset of hypertension was again noted to be nine years ago.  

The record also included an October 2002 VA diabetes examination where the Veteran reported that he had type II diabetes.  The Veteran reported that he had been a borderline diabetic "for a couple of years" and that the diagnosis had been formally made in 1998.  The examiner noted that the records from the 1998 hospitalization related the diabetic keratoacidosis to steroid therapy for ulcerative colitis.  The examiner was specifically asked whether the insulin-dependent or type II diabetes was a more recent occurrence or whether he had had the disability for the entire time.  The examiner stated that it was uncertain at the time of the examination whether the Veteran had late onset type I diabetes or type II diabetes. 

While there was indication of diabetic ketoacidosis in 1998, there was incomplete information in the claims file at the time of the 1998 treatment.  The examiner noted that the Veteran had had a normal CO2 of 24 and anion gap of 13.  The only laboratory testing that would have pointed towards possible diabetic ketoacidosis was a trace acetone but it was uncertain if it was serum or urine.  

The examiner ordered lab work, which ultimately confirmed type II diabetes.  

In November 2002, the Veteran received a VA heart examination, where hypertension was diagnosed.  

The examiner noted hospitalization in 1996, when pulmonary edema was identified and found to be secondary to hypertension.  The examiner also noted the 1998 hospitalization when diabetes was identified.  The examiner did not consider the hypertension to be related to the insulin-dependent diabetes mellitus, which developed "in 1968" after prolonged exposure to steroid therapy and possibly "the dye" during service.  

In denying service connection for hypertension in November 2002, the RO noted the VA opinion in November 2002 that hypertension was not likely related to diabetes mellitus.  The RO concluded that hypertension was shown to have existed over nine years prior to the diagnosis of diabetes mellitus but was not shown while on active duty or within one year of discharge.

Evidence received since the November 2002 rating decision, demonstrates continued treatment for type II diabetes mellitus and hypertension.  However, the record does not include any new evidence relating the hypertension to the service connected diabetes or directly to a disease or injury in service.  The Veteran has continued to state that hypertension should be service connected; but has not provided any additional information relating hypertension to diabetes or otherwise to service.  

In his brief to the Board, the Veteran's representative wrote that "it appears that [the Veteran] had symptoms of diabetes for many years prior to the diagnosis," but the representative reported only the evidence that was previously considered by the RO; hence his argument cannot be read as providing new evidence that diabetes preceded hypertension.  The same history was specifically considered by the RO in the 2002 decision, and in the opinions provided by the October 2002 VA diabetes examiner and November 2002 heart examiner.  Hence, the contention does not constitute new and material evidence.  

The new evidence submitted does not pertain to a basis for the prior denial, namely that the Veteran's hypertension was not shown during or within one year of service, and was not shown to be due diabetes mellitus.  The prior decision did not explicitly consider the question of whether diabetes aggravated the hypertension, but there has been no contention that there was such aggravation, and the evidence does not otherwise suggest aggravation.  

The new evidence, when considered with the old, does not raise a reasonable possibility of substantiating the claim, because it would not trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The new evidence does not suggest that hypertension might be related to service.  Therefore, the claim to reopen service connection for hypertension is denied.


ORDER

New and material evidence having not been received; the claim for entitlement to service connection for hypertension is not reopened, and the appeal is denied.  


REMAND

In an October 2008 statement, the Veteran reported that his service-connected skin disability had worsened since his last VA examination in May 2007.  Indeed, VA treatment records suggest that the disability may now cover more of his body, but do not specify what percentage of his body is affected.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Therefore, the Veteran is entitled to a new VA examination to determine the current severity of his service-connected skin disability.  

Regarding the claim for service connection for a heart disease, it is noted that while a February 2011 electrocardiogram (EKG) was normal, an October 2011 EKG indicated a T-wave abnormality and possible lateral ischemia.  

The Veteran's representative has argued that ischemic heart disease was diagnosed in a January 2008 VA treatment record.  However, the treatment record in question only indicated the diagnosis of ischemic heart disease in 1999, which appears to have been based on the Veteran's report.  Treatment records from 1999 do not demonstrate such a diagnosis.  In fact, there are no private or VA treatment records documenting a diagnosis of ischemic heart disease based on diagnostic testing.  The 2002 VA heart examination did; however include findings of hypertensive heart disease and reported congestive heart failure in 1996.

The record suggests, but does not clearly demonstrate, ischemic heart disease; a VA examination is needed to clarify the diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected skin disability.  

The examiner should review the claims folder and pertinent records from Virtual VA, and note such review in the examination report or addendum.

The examiner must describe the percentage of the entire body or exposed areas affected, including during flare-ups; as well as whether systemic therapy is needed or has been used to treat the disability.  

The examiner should note the manifestations of any scar associated with the skin disability, including its size.  

2.  Schedule the Veteran for a VA heart examination with an appropriate physician to determine whether he as likely as not currently has ischemic heart disease, or whether any other current heart disorder is related to service or service-connected diabetes mellitus.   

In determining whether the Veteran has ischemic heart disease, an echocardiographic stress test, a nuclear heart scan, or a cardiac catheterization, should, if feasible, be performed; unless the examiner can otherwise conclude that the Veteran, as likely as not, has ischemic heart disease.  EKG testing alone has previously provided inconclusive results.

If an echocardiographic stress test, a nuclear heart scan, or a cardiac catheterization is not feasible, and the examiner is unable to diagnose ischemic heart disease on the basis of the current record; the examiner should explain why the testing is not feasible.

If a heart disability other than ischemic heart disease is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disability had onset in service or is otherwise related to a disease or injury in service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's heart disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and rationales sought in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


